Silverman, J.,
dissents in a memorandum as follows: I would affirm the order of disposition. The majority agrees "that the record of the dispositional hearing discloses an adequate basis for the court’s determination that respondent should be placed with the New York State Division for Youth, Title III.” The majority orders a further dispositional hearing because of the "possibility that an alternative and less restrictive disposition might well have been appropriate.” In the present case the probation officer recommended Title III placement. The Family Court’s Mental Health Services recommended placement in a structured and supervised setting outside New York City. Appellant has had numerous court contacts, including charges of petit larceny, criminal mischief, criminal possession of stolen property, attempted burglary, theft of services, and possession of a controlled substance. He admitted to the Family Court psychologist his guilt as to "past allegations.” Section 711 of the Family Court Act requires the court to "consider the needs and best interests of the respondent as well as the need for protection of the community.” The Family Court Judge conducted a thorough and painstaking inquiry and concluded to make the disposition he did. No doubt a further inquiry is possible in any case. By the very nature *553of the problem, very few dispositional orders can be fully satisfactory. But I do not think we are warranted in interfering with the reasonable disposition that the Family Court Judge here made. We are not the Trial Judge sitting in the Family Court.